DETAILED ACTION
This office action is in response to application 17/403,876 filed on 8/16/2021.
Claims 1-19 have been examined.
The IDS sent 8/16/2021 and 8/1/2022 have been considered.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the Republic of Korea on 02/23/2021.  Examiner notes the priority documents to KR10-2021-0024161 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-5, 8-10, 12-14, 16-17 the term “virtual time” is indefinite.  The instant application does not contain an explicit definition of a virtual time.  Paragraphs [0045]-[0046] discloses that the term global virtual time is intended to reflect a total amount of provided input/output services of the flows by weights of each flow and then leveling.  Thus “virtual time” appears to be time associated with a flow, where “program and flows have the same meaning”.  Thus a virtual time appears to be time associated with a program that is related to the total amount of provided input/output services to one program.   It is not clear if the total amount of provided input/output services is related to the amount of I/O requests not yet queued on behalf of the program, the amount of I/O requests being queued on behalf of the program, or the amount of the I/O requests having already been completed on behalf of the program.   If the amount of I/O requests is based on requests already completed, it is not clear if the amount of I/O requests is time limited, and what limits are placed on that time.   Is it since the program was initialized?  Was it over some fixed period?   Was it over some period that may be restarted based on some event?  It is also unclear how an amount of provided input/output services is converted to a time based value.   Are all I/O requests assumed to take an identical time?  Are all I/O requests assumed to take some time that is proportional to the length of the I/O requests?  Do all I/O requests include a fixed overhead time costs, as well as some cost proportional to the length of the I/O requests?  It is also unclear how the weights of the flows (programs) are determined.   Are they hardcoded values set by the host?   Are they dynamically set by the storage system?  The term “virtual time” does not provide sufficient detail to establish which usage is intended and therefore the meets and bounds of the claimed element cannot be establish, rendering it indefinite.    
In claims 1-5, 13-14, and 16-17 the term “global virtual time” is indefinite.  As noted in the indefinite rejection to the term “virtual time”, the global virtual time appears to be based on a total amount of provided input/output services of the individual flows by weights of each flow and then leveling.  The term “global virtual time” is indefinite because it appears to be based on “a total amount of provided input/output services of the flows” and “weight” which are both unclear as detailed in the remarks relating to the term “virtual time” above.  Further, it is not clear how any virtual times divided by weights are then “leveling”.  Does this phrase refer to wear leveling as is commonly done in the arts, and is referred to in the NVMe 1.4 specification reference by the application?   Or is this some sort of representative value for the plurality of program virtual times as suggested by paragraph [0054] of the instant application?  If this is a representative value, is it a statistical value such as an average, or median value?   Or can it be represented by one single value such as the minimum, maximum, or a single value of the set of flow virtual times?  Or is selected based on the order of the virtual times such as the first virtual time?   And if it is based on the order of the virtual times, how are the orders for the virtual times established?  The term “global virtual time” does not provide sufficient detail to establish which usage is intended and therefore the meets and bounds of the claimed element cannot be establish, rendering it indefinite.    
In claims 8-10 the term “virtual time increase” is indefinite.  As noted above, the term “virtual time” is indefinite.  An increase in an indefinite value is also indefinite.   Furthermore, even if the term “virtual time” was not indefinite, it is not clear how the increase is to be measured.   Each command appears to exhibit a “virtual time increase”.   However, there is nothing in the specification to indicate what two “virtual time” values are being compared in order to compute this increase.   Is it some measure of I/O time based on the last two consecutive I/O service requests for each program?   If so, is the I/O time based on two requests to be queued to the queues?  Or is the I/O time based on a prior command current queued and a command being considered for distribution to the queues?   Or is the I/O time based on a prior command that has completed  and a command being considered for distribution to the queues?   The term “virtual time increase” does not provide sufficient detail to establish which usage is intended and therefore the meets and bounds of the claimed element cannot be establish, rendering it indefinite.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 1, the claim recites the limitation of comparing a first virtual time of a first command with a second virtual time of a second command, and obtaining a comparison result is an action that (under its broadest reasonable interpretation) is capable of being performed in the mind (i.e. people can reasonably compare two numerical amounts of time in their minds and come to some result or conclusion). The limitation determining a standard global virtual time from the first virtual time and the second virtual time on the basis of the comparison result is described in applicants’ specification as a simple comparative ranking of values – reasonably performed in the mind (i.e. see ¶54 – the global virtual time (gvt) is a minimum of the first to fourth virtual times; people can mentally determine a minimum number in a group of numbers).  Additionally, the “based on” limitation of the claim sets forth an implicit mental step based on simple mathematical comparisons, thus the limitation based on a difference between the first virtual time and the global virtual time, and a difference between the second virtual time and the global virtual time is an implicit mental step.  
The judicial exception(s) is not integrated into a practical application. The step of sending each of the first and second commands to one of a first priority class queue, a second priority class queue, or a third priority class queue is a type of insignificant extra-solution activity (i.e. mere data gathering/output; see MPEP 2106.05(g)). The condition of sending to the queues based on a difference between the first virtual time and the global virtual time, and a difference between the second virtual time and the global virtual time has been addressed in part above (in view of step 2A, prong 1 of the PEG analysis). Additionally or alternatively, the sending ‘based on’ the differences condition is recited at a high level of generality, and amounts to mere instructions to ‘apply’ the exception(s) (see MPEP 2106.05(f)(1) – the claim recites only the idea of a solution or outcome without reciting details to how that solution is accomplished). The caveat that wherein each of the first to third priority class queues has processing speeds that differ from each other does no more than generally link the use of the judicial exception(s) to a particular technological environment or field of use of various generic queues with different speeds. Furthermore, the queues themselves are recited generically and at a high level of generality, and thus the queue themselves and A method of queueing commands, the method comprising are examples of generic computing elements.  Thus they do not impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 
With respect to the limitation described above as insignificant extra-solution activity (i.e. the action of sending to the queues), this step is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II), e.g. receiving/transmitting over a network; storing/retrieving in memory). Additionally, the use of multi-speed queues is also well-understood, routine, or conventional. 

With respect to claim 2, the caveats of “when the difference between the first virtual time and the global virtual time is greater than a first threshold,” and “when the difference between the first virtual time and the global virtual time is less than the first threshold and less than the second threshold,” are examples of mental steps in the form of simple comparisons between numerical values. 
The judicial exception is not integrated into a practical application.  The action of sending to the queues are examples of insignificant extra-solution activity (mere data gathering and output; see MPEP 2106.05(g)). As discussed above, the queues themselves are recited at a high level of generality and are examples of generic computing elements. Thus they do not impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 

The insignificant extra-solution activity is also well-understood, routine, or conventional (as discussed above, see MPEP 2106.05(d)(II) on receive/transmit over a network and store/retrieve in memory). 

Regarding claim 3, the limitation wherein when the difference between the first virtual time and the global virtual time is greater than the second threshold and less than the first threshold describes a is simple comparative ranking of values – reasonably performed in the mind (i.e. see ¶54 – the global virtual time (gvt) is a minimum of the first to fourth virtual times;). People can mentally determine how two values compare to a minimum number in a group of numbers and if this comparison is greater than a threshold. ).  
The judicial exception(s) is not integrated into a practical application. The step of the command is sent to the second priority class queue is an example of insignificant extra-solution activity (mere data gathering and output; see MPEP 2106.05(g)). As discussed above, the queues themselves are recited at a high level of generality and are examples of generic computing elements. Thus they do not impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 
The insignificant extra-solution activity is also well-understood, routine, or conventional (as discussed above, see MPEP 2106.05(d)(II) on receive/transmit over a network and store/retrieve in memory). 

Regarding claim 4, the limitation wherein when the global virtual time is a minimum of the first virtual time and the second virtual time recites finding the minimum of two values which is an example of both a mental step and a mathematical calculation.  People can mentally determine a minimum number from a group of two numbers. 
The judicial exception(s) is not integrated into a practical application.  Claim 4 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 

Regarding claim 5, the limitation comparing the first virtual time of the first command with a third virtual time of a third command; and comparing the second virtual time of the second command with the third virtual time of the third command, is an action that (under its broadest reasonable interpretation) is capable of being performed in the mind (i.e. people can reasonably compare two numerical amounts of time in their minds and come to some result or conclusion). The limitation wherein determinating the global virtual time includes determining a minimum virtual time of the first to third virtual times. recites finding the minimum of two values which is an example of both a mental step and a mathematical calculation.  People can mentally determine a minimum number from a group of three numbers. 
The judicial exception(s) is not integrated into a practical application.  Claim 5 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 
Regarding claim 6, the limitation calculating a first processing frequency value of the first to third priority class queues is a type of mathematical calculation. 
The judicial exception(s) is not integrated into a practical application.  The step of sending each of a first command and a second command that differs from the first command to one of first to third priority class queues is insignificant extra-solution activity (mere data gathering/output; see MPEP 2106.05(g)). The final step of adjusting processing speeds….based on the first processing frequency value is an example of an ‘apply it’ type limitation (i.e. MPEP 2106.05(f)(1) – the claim recites only the idea of a solution or outcome without reciting details to how that solution is accomplished). There are no additional features that impose any meaningful limitations on practicing the abstract idea.
The additional features  are not sufficient to amount to sufficiently more than the judicial exception because they recite insignificant extra-solution activity and ‘apply it’ limitations.
For the limitation described as insignificant extra-solution activity, this limitation is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II), receive/transmit over a network; store/retrieve in memory). 

Regarding claim 7, the limitation wherein the first processing frequency value is obtained by dividing the processing speed of the first priority class queue by the processing speed of the third priority class queue’ is directed to performing a mathematical calculation using the simple math of division. 
The judicial exception(s) is not integrated into a practical application.  Claim 7 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claim 8 , the limitations calculating a second processing frequency value of the first to third priority class queues from the first processing frequency value, and by calculating virtual time increase amounts of the first command and the second command are directed to performing mathematical calculations of a second processing frequency based on one value and an additional calculation representing virtual time increases amounts. 
The judicial exception(s) is not integrated into a practical application.  Claim 8 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claim 9, the limitation wherein the second processing frequency value is calculated by multiplying a ratio of the virtual time increase amount of the first command the virtual time increase amount of a third command by the first processing frequency value is directed to calculating a second processing frequency by multiplying a ratio by another value.  
The judicial exception(s) is not integrated into a practical application.  Claim 9 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claim 10, the limitation wherein the second processing frequency value is calculated using a following formula: 
                      
    PNG
    media_image1.png
    46
    283
    media_image1.png
    Greyscale
 
wherein hn+1 is the second processing frequency value, hn is the first processing frequency value, Δvtmax , is the virtual time increase amount of the first command, and  Δvtmin  is the virtual time increase amount of the third command is directed to calculating a value multiplying a ratio value created by dividing two values by another value and adding another value (i.e. 1).  
The judicial exception(s) is not integrated into a practical application.  Claim 9 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claim 11, the limitations wherein calculating the first processing frequency value includes calculating a slowdown value for each flow using a following Formula: 

    PNG
    media_image2.png
    89
    462
    media_image2.png
    Greyscale

where 
    PNG
    media_image3.png
    39
    66
    media_image3.png
    Greyscale
 is a total number of all commands sent to the first priority class queue by the flow f, 
    PNG
    media_image4.png
    18
    37
    media_image4.png
    Greyscale
is a total number of all commands sent to the second priority class queue by the flow f, 
    PNG
    media_image5.png
    19
    36
    media_image5.png
    Greyscale
is the total number of all commands sent to the third priority class queue by the flow f, Ph is a processing frequency value of the first priority class queue, Pm is a processing frequency value of the second priority class queue, and Pl is a processing frequency value of the third priority class queue  is a mathematical calculation based on a plurality of factors.
The judicial exception(s) is not integrated into a practical application.  Claim 9 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claims 12, the limitation ‘comparing a first virtual time of a first command with a second virtual time of a second command, and obtaining a comparison result; is an action that (under its broadest reasonable interpretation) is capable of being performed in the mind (i.e. people can reasonably compare two numerical amounts of time in their minds and come to some result or conclusion).  
The judicial exception(s) is not integrated into a practical application.  The step of further adjusting the processing speeds of the first to third priority class queues based on the second processing frequency value  is an example of an ‘apply it’ type limitation (i.e. MPEP 2106.05(f)(1) – the claim recites only the idea of a solution or outcome without reciting details to how that solution is accomplished.  The additional features do not impose any meaningful limitations on practicing the abstract idea.
The additional features  are not sufficient to amount to sufficiently more than the judicial exception because they recite ‘apply it’ limitations.


Regarding claim 13 , the limitation determining a standard global virtual time from the first virtual time and the second virtual time, is described in applicants’ specification as a simple comparative ranking of values – reasonably performed in the mind (i.e. see ¶54 – the global virtual time (gvt) is a minimum of the first to fourth virtual times; people can mentally determine a minimum number in a group of numbers). The limitation using a difference between the first virtual time and the global virtual time, and a difference between the second virtual time and the global virtual time. is an example of performing a mathematical calculation (subtraction) between a first value and a second value and the and a mathematical calculation between a third value and the second value.
The judicial exception(s) is not integrated into a practical application. The step of wherein sending each of the first and second commands to one of the first to third priority class queues includes sending each of first and second commands to one of a first to third priority class queues includes  is a type of insignificant extra-solution activity (i.e. mere data gathering/output; see MPEP 2106.05(g)).   Thus they do not impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 
With respect to the limitation described above as insignificant extra-solution activity (i.e. the action of sending to the queues), this step is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II), e.g. receiving/transmitting over a network; storing/retrieving in memory). Additionally, the use of multi-speed queues is also well-understood, routine, or conventional. 


Regarding claim 14 the limitation wherein the global virtual time is a minimum of the first virtual time and the second virtual time recites finding the minimum of two values which is an example of both a mental step and a mathematical calculation.  People can mentally determine a minimum number from a group of two numbers. 
The judicial exception(s) is not integrated into a practical application.  Claim 4 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claim 16, the limitation determine a standard global virtual time from a first virtual time of the first command and a second virtual time of the second command describes a simple comparative ranking of values – reasonably performed in the mind (i.e. see ¶54 – the global virtual time (gvt) is a minimum of the first to fourth virtual times;). People can mentally determine how two values compare to a minimum number in a group of numbers and if this comparison is greater than a threshold. ).  The limitation a difference between the first virtual time and the global virtual time, and a difference between the second virtual time and the global virtual time discloses a is simple comparative ranking of values – reasonably performed in the mind (i.e. see ¶54 – the global virtual time (gvt) is a minimum of the first to fourth virtual times;). People can mentally determine how two values compare to a minimum number in a group of numbers.
The judicial exception is not integrated into a practical application.  The limitations  send each of the first and second commands to one of the first to third priority class queues..., configured to send the first and second commands to the first to third priority class queues are a type of insignificant extra-solution activity (i.e. mere data gathering/output; see MPEP 2106.05(g)). The limitations a host interface, NVMe interface, WRR arbitration unit, I/O scheduler are generic computing elements.  The caveat on the send step (i.e. using a difference) is a type of ‘apply it’ limitation (see MPEP 2106.05(f)(1) – the claim recites only the idea of a solution or outcome without reciting details to how that solution is accomplished).   The limitation configure to receive a processing frequency calculated for each of the priority class queues from the I/O scheduler  is a type of insignificant extra-solution activity (i.e. mere data gathering/output; see MPEP 2106.05(g)). The limitation and perform the command in the queue in a weight round robin manner is Insignificant Extra-Solution Activity  (see MPEP 2106l05(g).
With respect to the limitation described above as insignificant extra-solution activity, (i.e. the action of sending to the queues), this step is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II), e.g. receiving/transmitting over a network; storing/retrieving in memory). Additionally, data gathering is also well-understood, routine, or conventional. Performing the command in the queue in a weighted round robin manner is also well known (see  ¶27 of the instant application that notes that processing commands in a queue in a weighted round robin manner is disclosed in the NVM-Express/v1.4/section 4.1.32  section.


Regarding claim 17 , the limitation wherein the global virtual time is a minimum of the first virtual time and the second virtual time’ recites finding the minimum of two values which is an example of both a mental step and a mathematical calculation.  People can mentally determine a minimum number from a group of two numbers. 
The judicial exception(s) is not integrated into a practical application.  Claim 4 does not include additional features beyond the abstract claim limitations and thus there are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 


Regarding claims 18 & 19, the limitations wherein the I/O scheduler is configured to calculate first (or second) processing frequency values are directed to performing mathematical calculations of a second processing frequency.
 The judicial exception(s) is not integrated into a practical application.  The limitation of the first to third priority class queues is a type of insignificant extra-solution activity (use of a plurality of queues is data gathering and outputting; see MPEP 2106.05(g)). There are no additional features that impose any meaningful limitations on practicing the abstract idea and are not sufficiently more than the judicial exception. 
With respect to the limitation described above as insignificant extra-solution activity (i.e. the action of queues), this step is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II), e.g. receiving/transmitting over a network; storing/retrieving in memory.   Specifying weights to the first to third priority class queues processed in a weighted round robin manner (thus establishing the processing frequency of the queues is also well known (see  ¶27 of the instant application that notes that processing commands in a queue in a weighted round robin manner is disclosed in the NVM-Express/v1.4/section 4.1.32  section of this specification.). 

Therefore, claims 1-14 and 16-19 are not directed to eligible subject matter.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.’


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim  15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NVMe 1.4 (the NVM ExpressTM Base Specification, Revision 1.4, published June 10, 2019 attached to this office action and available online at https://nvmexpress.org/wp-content/uploads/NVM-Express-1_4-2019.06.10-Ratified.pdf).

Regarding claim 15, NVMe 1.4 teaches A host-storage system, comprising: a host interface (NVMe 1.4, page 5, lines 1-6 discloses a host interfaces with the NVM Express interface) configured to receive a first command and a second command from a host through an NVMe (NVMe 1.4, page 7, lines 1-7 ) interface: a WRR arbitration unit (NVM Express 1.4, pg. 14, section 1.6.4 arbitration mechanism that discloses there will be an arbitration mechanism for a plurality of commands to determine which submission queue (i.e. request queue)  next using round robin, weighted round robin with urgent priority class, and vendor specific arbitration.) that includes first to third priority class queues: (NVMe 1.4, page 65, lines 22-28, section 4.1.5. Queue Priority discloses that the specification supports a High, Medium, or Low priority queues) and an I/O scheduler configured to send the first and second commands to the first to third priority class queues, (NVMe 1.4, page 7, lines 28-32 discloses the host software places the commands in the completion queues (which may be high/medium, or low priority, and where the host software that places the commands in the priority queues is an example of an I/O scheduler.) wherein the WRR arbitration unit is configured to receive a processing frequency calculated for each of the priority class queues from the 1/0 scheduler and perform the command in the queue in a weighted round robin manner on the basis of the processing frequency.  (Examiner notes that consistent with paragraph [0011] of the instant application the method of adjusting the processing speeds of multiple queues may be based on assigning WRR weights to the WRR queues.   NVMe 1.4, page 207, lines 30-47, section 5.21.1. Arbitration Feature Identifier 01h discloses the set and get features command may assign a High Priority Weight, a Medium Priority Weight, and a Low priority weight for a set of round robin queues.  See also NVMe 1.4, page 298, lines 1-20, section 7.8 Feature Values that discloses the Set Features command is used to assign values to the features (which would include setting values to the various weights).)


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure is  US-20190339905-A1 by Makio Mizuno which discloses posting two commands to a plurality of priority queues and sending a command requiring a faster processing among the commands to a higher priority queue and commands requiring lower processing speeds are sent to lower priority queues, where the queues are processed using a round robin manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2138